Citation Nr: 1022159	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant's countable income is a bar to death 
pension benefits as of June 1, 2006.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from May 1943 to 
October 1945.  He died in April 2006; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.	The appellant is the surviving spouse of a wartime 
veteran.

2.	As of June 1, 2006, the appellant had a total annualized 
income of $12,666 with annualized unreimbursed medical 
expenses of $2,382.

3.	The appellant's countable income as of June 1, 2006, did 
not exceed the maximum annual pension rate in effect as of 
June 1, 2006, for a surviving spouse with no dependents 
requiring aid and attendance.


CONCLUSION OF LAW

The appellant's countable income did not exceed the maximum 
allowable by law for the receipt of death pension benefits as 
of June 1, 2006.  38 U.S.C.A. §§ 1541, 1542, 1543 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

A pension is payable to surviving spouses of veterans of a 
period of war.  Basic entitlement exists if the veteran 
served in the active military, naval, or air service for 90 
days or more during a period of war, or who at the time of 
death was receiving compensation for a service-connected 
disability, subject to certain net worth and annual income 
requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3

Annual income of the surviving spouse must not exceed the 
maximum annual pension rate specified in 38 U.S.C.A. § 5312, 
increased from time to time as published in the Federal 
Register.  38 C.F.R. §§ 3.3, 3.23.  Income includes payments 
of any kind from any source during a twelve month period 
except for exclusions including unreimbursed medical expenses 
when they are in excess of five percent of the pension rate.  
Fractions of dollars are ignored when computing income.  
Expenses for the Veteran's last illness, burial, and just 
debts (not secured by real or personal property) are also 
excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General 
living expenses for utilities, life insurance premiums, 
housing, and transportation (other than for medical care) are 
not excludable.  

Effective December 1, 2005, the maximum annual pension rate 
(MAPR) for a surviving spouse without dependent children who 
requires aid and attendance was  $11,340.  In order to be 
deducted, medical expenses must exceed five percent of the 
MAPR excluding increased pension because of need for aid and 
attendance (see 38 C.F.R. § 3.272(g)(2)(iii) (2009)), or 
$354.  See Improved Death Pension Rate Table, effective 
December 1, 2005.  

The appellant submitted income and expense information in 
June 2006 in which she indicated her sole source of income is 
Social Security Administration (SSA) benefits.  An electronic 
record of SSA payments obtained in February 2007 has been 
associated with the claims file.  Income from SSA benefits 
was $1,055.50 per month less Medicare premiums counted as 
unreimbursed medical expenses below.  Annualized income was 
therefore $12,666 as of June 1, 2006.

SSA Medicare insurance premiums were $88.50 per month, and 
the appellant reported private medical expenses of 
approximately $110 per month.  The total unreimbursed 
recurring medical expenses were $198.50 per month, or $2,382 
per year.  As the appellant's medical expenses exceeded five 
percent of MAPR, or $354 as of June 1, 2006, these expenses 
are excluded from her countable income.  Other expenses 
reported by the appellant, such as rent, are not excludable 
from income.  

In light of the evidence of record, the Board observes the 
appellant's countable income, determined as annualized income 
less excludable expenses, was $10,284 as of June 1, 2006.  As 
the MAPR in effect as of June 1, 2006, was $11,340, the 
appellant's income did not exceed the MAPR.  Accordingly, the 
Board finds that the appellant's countable income is not a 
bar to the receipt of death pension benefits as of June 1, 
2006.  





ORDER

The appellant's countable income does not constitute a bar to 
VA death pension benefits as of June 1, 2006; the appeal is 
granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


